--------------------------------------------------------------------------------

Exhibit 10.33
 
[image00002.jpg]
 
March 10, 2016
 
Pedro Lichtinger


Re:
Separation Agreement and Release of All Claims

 
Dear Pedro:
 

1. This letter will confirm our agreement (“Agreement”) concerning your
separation from employment with Asterias Biotherapeutics, Inc. (“Asterias” or
“Company”).

 

2. Your employment with Asterias terminated on February 29, 2016 at 12:01am
Pacific Time. (“Separation Date”)  Your Employment Agreement terminated on your
Separation Date.

 

3. Within five (5) business days of the Effective Date of this Agreement,
Asterias will pay you Severance in the amount of $226,200, less withholding.

 

4. Within five (5) business days of the Effective Date of this Agreement,
Asterias will also pay you $248,800, less withholding, which represents your
total potential bonus opportunity.

 

5. On your Separation Date you were paid all accrued but unpaid wages
($16,958.33) and accrued but unused vacation ($19,958.65), all less withholding,
irrespective of whether you sign the Agreement.

 

6. On or before March 14, 2016, you will deliver to Asterias’ Chief Executive
Officer an expense report for reasonable and necessary business expenses you
have incurred since you submitted your last expense report.  The expense report
shall have attached supporting documentation.  Such reasonable and necessary
business expenses shall be paid to you within ten (10) business days of your
delivery of the expense report to the Chief Executive Officer.

 

7. You will receive accelerated vesting of fifty percent (50%) of the unvested
stock options granted to you as of your Separation Date.

 

8. You will receive accelerated vesting of the remaining 5,983 shares of
unvested restricted stock that you have been awarded in connection with your
2014 bonus and that are scheduled to vest on March 31, 2016.

 
6300 Dumbarton Circle, Fremont, CA 94555
Tel: (510) 456-3800

--------------------------------------------------------------------------------

9. Within two (2) business days of your execution of this Agreement, you will
return all equipment and other property belonging to Asterias and its related
companies, and all originals and copies of confidential information (in any and
all media and formats, and including any document or other item containing
confidential information) in your possession or control, and all of the
following (in any and all media and formats, and whether or not constituting or
containing confidential information) in your possession or control:  (a) lists
and sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, job or
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of Asterias and its related
companies; (d) any and all intellectual property developed by you during the
course of employment; and (e) the Asterias employment manual and memoranda
related to the Company’s policies and procedures.

 

10. Effective March 3, 2016, you resigned from the Board of Directors of
Asterias and from the Board of Directors of each and every Company subsidiary.

 

11. In consideration for the payment in paragraph 3 above, you fully release
Asterias and its related and/or affiliated companies, their past and present
agents, employees, officers, directors and representatives (“Releasees”) from
all rights, claims and actions of any kind which you have or may have against
Releasees arising out of your employment with or separation from Asterias,
through action of law, statute, constitution or contract, including, but not
limited to, claims for wrongful discharge and claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Fair Employment and Housing Act,
the California Labor Code, the New York State and City Human Rights Laws and the
New York Labor Law.  The foregoing statutory and common-law theories are recited
only as examples.  This release extends to all claims, which may be lawfully
released by you, whether included in the list or not.

 

12. You agree not to file any suit or complaint against Releasees relating to
your employment with Asterias, the severance of that relationship, or any cause
of action or event that arose prior to the date of this Agreement or that is
contemplated by this Agreement.  Nothing in this Agreement is intended to
prevent you from filing charges with administrative agencies such as the Equal
Employment Opportunity Commission (“EEOC”), or the Securities & Exchange
Commission (“SEC”) or from participating in any investigation by such an
agency.  You agree, however, that this Agreement precludes any subsequent
individual non-governmental legal action by you or on your behalf against
Releasees and that the payments received pursuant to this Agreement constitute a
full accord and satisfaction of any individual claims against Releasees. 
Nothing in this Agreement shall prevent you from bringing claims that may not be
individually released by you.

 

13. The parties agree that they will not unlawfully interfere with existing or
prospective business relationships of the other.  Nothing in the Agreement shall
be construed to limit the parties’ ability to engage in competitive business.

 

--------------------------------------------------------------------------------

14. You expressly waive all rights under section 1542 of the California Civil
Code, which reads as follows:

 
A general release does not extend to claims which a creditor does not know or
suspect to exist in his or her favour at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.
 

15. Notwithstanding your separation from the Company, the Company shall
indemnify you and hold you harmless for any expenses, liability or losses
incurred by you in the course and scope of or arising out of the course and
scope of your employment with Asterias.  By entering into this Agreement you do
not waive any coverage provided by the Company’s Directors and Officers
insurance.

 

16. You affirm that you have no pending legal actions against Asterias or
Releasees and that you have not sustained any workplace injuries or illnesses
that are not the subject of a previously filed workers' compensation claim.

 

17. You acknowledge and agree that during your employment, and with the payments
provided in paragraphs 3, 4, 5, 6, 7 and 8 above, you have received all of the
pay and benefits to which you were entitled under Asterias policy and by law,
that you have been reimbursed for all business expenses you incurred during your
employment with Asterias, and that you are not entitled to any other
compensation, benefits or payments.

 

18. Nothing in this Agreement shall be considered as an admission of fault by
any party or construed as an admission of liability on the part of any of the
parties to this Agreement.

 

19. You agree to waive any and all rights to reinstatement of employment with
Asterias and its related or affiliated companies and agree that Asterias and its
related or affiliated companies may reject without cause any application for
employment made by you.

 

20. You fully understand that if any facts with respect to this Agreement, or
your prior treatment by, relationship with or employment with Asterias, be found
in the future to be other than or different from the facts now assumed by you to
be true, you expressly accept and assume the risk of such possible difference of
facts and agree that this Agreement shall remain effective notwithstanding such
difference in facts or belief.

 

21. You acknowledge access to and receipt of confidential business and
proprietary information regarding Asterias and its clients while working for the
Company.  This information may be in a variety of paper and electronic forms. 
You agree not to make any such information known to any member of the public and
to comply with all applicable ethical responsibilities.

 

22. You agree to cooperate with Releasees regarding any pending or subsequently
filed litigation claims or other disputes involving Releasees that relate to
matters within your knowledge or responsibility and in which you are not a
party.  Without limiting the foregoing, you agree (i) to meet with Releasees’
representatives, their counsel or other designees at mutually convenient times
and places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency, or other
adjudicatory body; and (iii) to provide Asterias with notice of contact by any
adverse party or such adverse party’s representative, except as may be required
by law.  Asterias will reimburse you for reasonable expenses in connection with
the cooperation described in this paragraph.

 

--------------------------------------------------------------------------------

23. By signing this Agreement you acknowledge that:

 

(a) You understand that you have twenty-one (21) days from the date you received
this Agreement to consider whether to enter into this Agreement.  You may enter
into this Agreement before the 21-day consideration period expires, but by doing
so you acknowledge that Asterias has in no way pressured or encouraged you to do
so.

 

(b) Any changes, whether material or immaterial, to this Agreement do not
restart the twenty-one (21) day period.

 

(c) You have been advised in writing to have counsel of your choice review this
Agreement, and you have had counsel review the Agreement.

 

(d) The lump sum payment described in Paragraph 3 above is in addition to
anything to which you are otherwise entitled.

 

(e) You intend to release all potential claims of discrimination, including age
discrimination.

 

(f) You intend that this Agreement is a binding waiver of claims against
Releasees.

 

24. You have seven (7) calendar days following the execution of this Agreement
to revoke this Agreement.  This Agreement will not become effective or
enforceable until the revocation period has expired.  The eighth (8th) calendar
day following your execution of this Agreement and your delivery of the
Agreement to the Company’s Chief Executive Officer will be the Effective Date of
this Agreement.  If you seek to revoke within seven (7) calendar days following
your execution of this Agreement, such revocation must be in writing and
delivered to the Company’s Chief Executive Officer, by the seventh (7th)
calendar day following your execution of this Agreement.

 

25. This Agreement constitutes the complete and total agreement between you and
Asterias regarding your employment or separation from employment and supersedes
any other agreements between the Parties.  If any provision or term of this
Agreement is found to be invalid or unenforceable, the validity of the remaining
provisions or terms shall not be affected.

 

26. You understand that the release of claims described in this Agreement
extends to matters which have occurred up until you sign this Agreement and to
matters which are contemplated by this Agreement, including your separation from
employment.

 

--------------------------------------------------------------------------------

27. Provided you fully understand and agree to the terms of this Agreement,
please sign this letter in the space provided below and return it to the
Company’s Chief Executive Officer at 6500 Dumbarton Circle, Fremont, CA  94555.



/s/ Natale Ricciardi
     
Natale Ricciardi
 
Compensation Committee Chair
 
Asterias Biotherapeutics, Inc.
 



I have read and understand the foregoing, and agree to its terms.
 
Dated:    March 10, 2016


/s/ Pedro Lichtinger
 
Pedro Lichtinger
 

 
 

--------------------------------------------------------------------------------